Citation Nr: 0703696	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945, and from November 1946 to August 1966.  He died in 
December 2000 and the appellant is his widow.

This matter initially came before the Board of Veterans 
Appeals (Board) from a May 2001 rating action in which the RO 
denied the appellant entitlement to service connection for 
the cause of the veteran's death.  The appellant filed a 
Notice of Disagreement (NOD) in July 2001, and the RO issued 
a Statement of the Case (SOC) in April 2002.  The appellant 
filed a Substantive Appeal (via a VA Form 9, Appeal to the 
Board) in May 2002.

In June 2002, the appellant testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record. A Supplemental SOC (SSOC) was issued in November 
2002.  In May 2003, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development. SSOCs were issued in February, March, September, 
and December 2004, reflecting the RO's continued denials of 
service connection for the cause of the veteran's death.  In 
May 2005, the Board again remanded the claim for additional 
development, and an RO Appeals Resource Center denied the 
claim in an August 2006 SSOC.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the appellant when 
further action, on her part, is required.

REMAND

Unfortunately, the claims file reflects that further RO 
action on this matter is warranted, even though it will, 
regrettably, further delay an appellate decision.


To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability is one due to disease 
or injury incurred or aggravated in service (see 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303), or one that was caused or 
is aggravated by an already service-connected disability (see 
38 C.F.R. § 3.310(a)).
 

The December 2000 death certificate indicates that the 
primary cause of death was congestive heart failure, due to 
or as a consequence of cardiomyopathy, coronary artery 
disease, diabetes mellitus, and end stage renal disease.  

During his lifetime, the veteran had been granted service 
connection for trench foot of the left foot ( rated as 20 
percent disabling);  trench foot of the right foot (rated as 
10 percent disabling); , bilateral mixed deafness (rated as 
10 percent disabling), and chronic otitis media, right (rated 
as 10 percent disabling). The  combined rating was of 40 
percent.  

The appellant's primary contention is  that the veteran's 
service-connected trench feet caused poor circulation that 
contributed to the heart disorders that caused his death.  
There are conflicting medical opinions in the record on this 
question.  In July 2002, a VA physician opined that his 
trench feet did not cause or contribute to any of the 
conditions shown on the death certificate.  Later, in August 
2003, the same VA physician offered the same opinion after he 
reviewed additional records from the time of the veteran's 
death.  In August 2004, two VA physicians wrote that the 
veteran's diabetes was not caused by his trench feet, his 
heart disorders were likely secondary to his diabetes, and 
his trench feet did not contribute to any of the heart 
disorders that caused his death.  In an undated letter, Dr. 
"J.O." stated that the veteran's trench foot was related to 
the disorders that caused his death.

However, the appellant also has asserted that, although the 
veteran was not service-connected for diabetes, he had 
symptoms of diabetes in service and this disorder manifested 
within a year after service, and he was thus entitled to 
service connection for it under the legal authority providing 
for presumptive service connection for certain chronic 
diseases including diabetes.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).  

The service medical records do not reflect any diabetes 
symptomatology.  However, as noted in January 2004 and 
February 2005 letters from an Army retirement services 
officer, there are documents in the record-including a 
December 1995 Jersey Shore Medical Center nephrology 
consultation report-that include comments that the veteran's 
diabetes had been treated for a number of years approximately 
going back to the one-year period after his August 1966 
separation from service.  These records include no comment as 
to how the date of initial treatment for the veteran's 
diabetes was determined.  In her February 2005 letter, the 
retirement services officer specifically identified a Dr. 
Stekelman at the Patterson Army Hospital in Fort Monmouth, 
New Jersey, as a physician who had treated the veteran for 
diabetes shortly after service.  The retirement services 
officer also stated that Dr. Stekelman, with whom she had 
spoken and who was still working at the Patterson Army 
Hospital, would not release medical records due to privacy 
regulations.

Based on this information,  in the May 2005 remand, the Board 
requested that the RO should obtain records from the 
Patterson Army Hospital from 1966 and 1967, specifically 
including those of Dr. Stekelman (May 2005 remand, p. 3).  
Significantly, paragraph number 1 indicated  that the RO 
"should specifically request that Marta Stekelman, M.D., 
furnish all medical records and information she may have 
regarding her treatment of the veteran for DM at that time" 
(May 2005 remand, p. 4).  In response these instructions, the 
AMC commendably made multiple requests for the Patterson Army 
Health Clinic's records of the veteran's diabetes treatment 
in 1966 and 1967, and the Patterson Army Health Clinic also 
contacted the National Personnel Records Center (NPRC) and 
was told that the NPRC had loaned the records to VA.  
However, there is no indication that the AMC, the Appeals 
Resource Center, or any other VA entity requested any records 
from Dr. Stekelman or even contacted her, even though the AMC 
in a June 2005 letter asked the appellant to sign a VA Form 
21-4142 authorizing Dr. Stekelman to release the veteran's 
records, the appellant signed and returned this form, and the 
retirement services officer gave Dr. Stekelman's phone number 
in her February 2005 letter.

The Board notes that there are records from the Patterson 
Army Hospital in the claims file, including a March 1980 
treatment note with Dr. Stekelman's name stamped on it as 
well as a February 1977 treatment note diagnosing the veteran 
with diabetes and noting that his past medical history was 
essentially negative.  The Board also notes the appellant's 
testimony at the June 2002 RO hearing that the veteran 
developed diabetes in 1977 (RO hearing transcript, p. 6).  
Thus, it is possible that all of the Patterson Army 
Hospital/Health Clinic records including those of Dr. 
Stekelman have already been obtained and do not indicate that 
the veteran's diabetes manifested within the one year 
presumptive period.  

However, a remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Here, the Board 
specifically instructed that the RO request records directly 
from Dr. Stekelman, and not merely the Patterson Army 
Hospital.  Because the claims file does not include a 
specific records request to Dr. Stekelmen (although specific 
contact information for Dr. Stekelman has been provided by 
the retired services office), and given ,the significance of 
possible 1966 or 1967 treatment for diabetes in this case, 
the Board finds that another remand is necessary to make a 
specific request to Dr. Stekelman.  

In addition, although the AMC sent the appellant a June 2005 
notice letter, United States Court of Appeals for Veterans 
Claims subsequently decided Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim (veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  Although neither the veteran's status nor a 
disability rating is at issue in this case because the issue 
is service connection for the cause of the veteran's death, 
the RO should provide to the appellant information regarding 
effective dates consistent with the holding of Dingess.  

In providing such notice, the RO should give the appellant 
another opportunity to present information and evidence 
pertinent to the claim on appeal, notifying her that she has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period). 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for the 
cause of the veteran's death.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  After obtaining any necessary 
authorization from the appellant, the RO 
should contact Dr. Marta Stekelman at the 
Patterson Army Hospital and Health Clinic 
in Fort Monmouth, New Jersey, using if 
necessary, the (732) 532-1244 telephone 
number provided by retirement services 
officer.  The RO should explain to her 
that VA has received some records from 
the Patterson Army Hospital, including 
some with her name on them, but that VA 
has been unable to obtain any records 
prior to 1977, and request that she 
provide any records in addition to those 
already associated with the claims file.  
If, to the best of her knowledge, no 
additional records are available, she 
should so indicate in writing.  

2. The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
issue of service connection for the cause 
of the veteran's death.

The RO should also again invite the 
appellant to submit all pertinent 
evidence in her possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above, 
particularly as regards notice pertaining 
to effective dates.

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority. 

6.  If the claim remains denied, the RO 
must furnish to the appellant and her 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



